Citation Nr: 1041613	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  05-01 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1953 to 
October 1954.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for a back 
condition.  

In June 2008 the Veteran testified before the undersigned at a 
Travel Board hearing in Montgomery, Alabama.  The transcript of 
that hearing is of record.

In a decision dated August 2008, the Board granted the Veteran's 
request to reopen his claim of service connection for a back 
disorder and remanded the claim for further development.  
Subsequently, in April 2009, the Board denied the appeal of 
service connection for a back disorder.  The Veteran appealed to 
the United States Court of Appeals for Veterans Claims (Court) 
and in January 2010, the Court granted a joint motion for remand 
for further development.  Following the Court's decision, in 
April 2010 the Board again remanded the Veteran's claim of 
service connection for a back disorder.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required again in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  
In the April 2010 remand directives, the Board instructed the AOJ 
to obtain the outpatient records from the VA Medical Center in 
Birmingham, Alabama from September 2005 to the present.  Any 
negative responses were to be noted.

The Board finds the most recent VA treatment files in the claims 
folder are from September 8, 2005.  In the September 2010 
supplemental statement of the case the RO noted that the most 
recent VA treatment records were requested, but they only 
received records from July 2005 to September 2005 in response.  
However, the Board finds no evidence in the claims file of a 
request for VA treatment records, or a response as to what the 
most current VA treatment records are.  Accordingly, the claim 
should be remanded for compliance with the April 2010 Board 
remand.

Also in the April 2010 remand directives, the Board instructed 
the AOJ to schedule the Veteran for a VA examination to determine 
the nature, extent, onset, and etiology of his current back 
disorder.  The Board notes that the Veteran was scheduled for a 
VA examination on July 1, 2010.  However, the record reported 
that the Veteran failed to show up for his examination.  The 
Veteran submitted a statement, dated September 8, 2010, 
indicating that he had never received notification of the VA 
examination scheduled on July 2, 2010.  As a consequence, he was 
requesting that the examination be rescheduled.  

The Veteran is reminded that if a claimant desires help with his 
claim, he must cooperate with VA's efforts to assist him, to 
include reporting for scheduled examinations.  See 38 U.S.C.A. §§ 
5103A, 5107, see also Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  If a veteran wishes help, he cannot passively wait for 
it in those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Id.  The 
Board observes that when a claimant, without good cause, fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based on 
the evidence of record.  38 C.F.R. § 3.655 (2010).  As the case 
is being remanded for compliance with other remand directives, 
and because he has indicated that he never received notice of the 
previously scheduled VA examination, the Veteran should be given 
one additional opportunity for such an examination.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.	Obtain outpatient treatment records from 
the VA Medical Center in Birmingham, 
Alabama from September 2005 to the 
present.  All requests for records and 
any negative responses should be noted in 
the claims file.

2.	The RO should schedule the Veteran for an 
appropriate VA examination to determine 
the nature, extent, onset, and etiology of 
his current back disorder.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner for 
review, and the examination report should 
reflect that such a review was 
accomplished.  All indicated studies 
should be performed and all findings 
should be reported in detail.  The 
rationale for all opinions should be 
provided in a legible report.  Conversely, 
if the examiner concludes that an 
etiological opinion cannot be provided, he 
or she should clearly and specifically so 
specify in the examination report, with an 
explanation as to why this is so.

The examiner should render an opinion as to 
the nature of any current back disorder and 
whether it is at least as likely as not (50 
percent probability or greater) that any 
currently diagnosed back disorder had its 
onset in or is related to service.  


3.	After completing the above, and any other 
development deemed necessary, the AOJ 
should readjudicate the claim.  If the 
benefit sought on appeal is not granted, 
the appellant and his representative 
should be furnished with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


